Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 01/15/2021 have been entered. Claims 1-2, 5, 8, 11-15, 17, 19-25, 34 and 36-38 are now pending in the application. Claim 19 has been amended and new claims 37-38 have been added by the Applicant. Claims 20-22, 24-25, 34 and 36 were previously withdrawn.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of PCT/US17/30108 , International Filing Date: 04/28/2017 that claims Priority from Provisional Application 62328755, filed 04/28/2016.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 is are directed to an apparatus, but some of the limitations thereof still appear as testing and using method steps of the apparatus. These steps will be interpreted in terms of the structural limitations that they imply to the extent understood by the examiner and only the structural limitations therein will be given patentable weight. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).(See MPEP 2173.05(p) sec. II). Specifically, claim 19 includes conditional and time-dependent term such as “when irradiated”, which renders the limitation linked to those terms indefinite because it is unclear what happens in the alternative i.e. without any or specific irradiation or without any or less testing and/or usage. This limitation in claim 19 will be treated to the full extent of recited structures. It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issues.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8, 11, 14-15, 17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gillaspie US 20140016173 A1 (of record, see Information disclosure statement of 04/18/2019) in view of Gillaspie et al. (hereafter Gillaspie ‘221) US 20170371221 A1
In regard to independent claim 1, Gillaspie teaches (see Figs. 1-16) an electrochromic electrode (i.e. electrochromic electrode as part of electrochromic device window 20, see Abstract, paragraphs [11-23, 27, 61-71], see e.g. Fig. 1) comprising 
a conducting layer (i.e. conductive layer 26, paragraphs [61-65]); 
an electrochromic layer (i.e. electrochromic (EC) layer 30, paragraphs [61-67]); and 
a conformal hole blocking layer (i.e. as conformal ion conductor (IC) layer 32 made of suitable ion-conducting materials such as silicon dioxide or tantalum oxide with uniform  thickness and refractive index which are selected to maximize light transmission while minimizing electronic current, as depicted in Fig. 1, see  paragraphs [61-62, 68-69]); 
wherein the electrochromic layer is disposed between the conducting layer and the hole blocking layer (i.e. as EC 30 is between 26 and IC 32, paragraphs [11-23, 61-71], as depicted in e.g. Fig. 1) such that the electrochromic layer is in electrical contact with the conducting layer and the hole blocking layer (i.e. as EC 30 is in electrical contact with 26 and IC 32, as being part of the electrochromic device 20, see paragraphs [11-23, 61-71], as depicted in e.g. Fig. 1), and 
wherein the hole blocking layer (32) an average thickness of from 1 nm to 10 nm (i.e. as layer 32 includes typical thickness that ranges in the above range, see paragraphs [68-69]). 
But Gillaspie does not disclose that the hole blocking layer (32) an average thickness of from 1 nm to 5 nm. 
However, Gillaspie ‘221 teaches in the same field of invention of a counter electrode for electrochromic devices (see e.g. Figs. 1A-C, Title, Abstract, paragraphs [05-15, 37-42, 72-76], including electrochromic device and electrochromic electrode with conductive layer (CL) 104, electrochromic layer (EC) and ion-conducting (IC) layer 108, as well as the counter electrode (CE) 110 and conductive layer (CL) 114, as depicted in Figs. 1A, and equivalents in Figs. 1B-C) and further teaches that the hole blocking layer (i.e. IC layer 108) an average thickness of from 1 nm to 5 nm (i.e. as layer 108 has low defectively and includes typical thickness that ranges in the above range having substantially uniform thickness of e.g. 5 nm as clearly disclosed in paragraphs [74-76], allowing for the electrochromic device to be scalable to substrates smaller or larger than architectural glass, while preserving substantially uniform thickness and low defectively, see paragraphs [78, 76, 74]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness in the range of the IC layer according to teachings of Gillaspie ‘221 for the thickness of IC layer of Gillaspie in order to allow for the electrochromic device to be scalable to substrates smaller or larger than architectural glass, while preserving substantially uniform thickness and low defectively (see Gillaspie ‘221 paragraphs [78, 76, 74]).
Regarding claim 2, the Gillaspie - Gillaspie ‘221 combination teaches the invention as set forth above, and Gillaspie teaches (see Figs. 1-16) that the hole blocking layer (32) comprises a metal oxide (i.e. as layer 32 includes metal oxide e.g. as silicon oxide, lithium-silicon oxide, tantalum oxide, paragraphs [61-62, 68-69]). 
Regarding claim 5, the Gillaspie - Gillaspie ‘221 combination teaches the invention as set forth above, and Gillaspie teaches (see Figs. 1-16) that the hole blocking layer (32) comprises Ta2O5, Al2O3, Nb2O5, HfO2, or combinations thereof (i.e. as layer 32 includes metal oxide e.g. as tantalum oxide, paragraphs [61-62, 68-69]).
Regarding claim 8, the Gillaspie - Gillaspie ‘221 combination teaches the invention as set forth above, and Gillaspie teaches (see Figs. 1-16) that the electrochromic layer (i.e. electrochromic (EC) layer 30, paragraphs [61-67]) comprises a metal oxide (i.e. layer 30, includes metal oxide materials , see paragraphs [66-67]).
Regarding claim 11, the Gillaspie - Gillaspie ‘221 combination teaches the invention as set forth above, and Gillaspie teaches (see Figs. 1-16) that the electrochromic layer (i.e. electrochromic (EC) layer 30) comprises WO3, MoO3, V2O5, Nb205, TiO2, Cr2O3, MnO2, CoO, NiO, or combinations thereof (e.g. layer 30, includes metal oxide materials such as WO3, MoO3, V2O5, TiO2, Cr2O3, see paragraphs [66-67]).  
Regarding claim 14, the Gillaspie - Gillaspie ‘221 combination teaches the invention as set forth above, and Gillaspie teaches (see Figs. 1-16) that the conducting layer (26) comprises a transparent conducting oxide, a carbon material, a nanostructured metal, or a combination thereof (i.e. as conductive layer 26, comprises transparent conducting metal oxide, see paragraphs [61, 63-65]).  
Regarding claim 15, the Gillaspie - Gillaspie ‘221 combination teaches the invention as set forth above, and Gillaspie teaches (see Figs. 1-16) that the conducting layer (26) comprises a metal oxide (i.e. as conductive layer 26, comprises transparent conducting metal oxide, see paragraphs [61, 63-65]).  
Regarding claim 17, the Gillaspie - Gillaspie ‘221 combination teaches the invention as set forth above, and Gillaspie teaches (see Figs. 1-16) that the conducting layer (26) comprises CdO, Cdln204, Cd2SnO4, Cr203, CuCrO2, CuO2, Ga203, In2O3, NiO, SnO2, TiO2, ZnGa2O4, ZnO, InZnO, InGaZnO, InGaO, ZnSnO, Zn2SnO4, CdSnO, WO3, or combinations thereof (i.e. as conductive layer 26, comprises transparent conducting metal oxide(s) such as indium oxide, indium tin oxide, doped indium oxide, tin oxide, doped tin oxide, zinc oxide, doped zinc oxide, ruthenium oxide, doped ruthenium oxide, see paragraphs [61, 63-65]).  
Regarding claim 19, the Gillaspie - Gillaspie ‘221 combination teaches the invention as set forth above, and Gillaspie teaches (see Figs. 1-16) that the electrochromic electrode has an average transmittance of 50% or more at one or more wavelengths from 400 nm to 2200 nm when the electrochromic electrode has been irradiated with UV light for 3 hours or more (i.e. as the electrochromic device 20 and electrode exhibit high transmittance over 50% in the range of e.g. 400-1450 nm, paragraphs [39, 61-71,134-135], as depicted in Fig. 7c, also including UV region  e.g. 350-400 nm; note that the above limitations appear directed to method steps of testing/using the device, and also since it is unclear what happens in the alternative e.g. if, when no irradiation or less than 3 hours of irradiation with UV light, and are therefore considered optional and treated to the extent of recited necessary structures; Additionally, since because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and with respect to optical transmittance.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 23, the Gillaspie - Gillaspie ‘221 combination teaches the invention as set forth above, and Gillaspie teaches (see Figs. 1-16) that the electrochromic electrode has a reduced photochromic effect as compared to an electrode comprising the same conducting layer and electrochromic layer but without the conformal hole blocking layer (i.e. as the electrochromic device 20 and electrode due to its expressly recited required structures including layers 26, 30 and 32, and given the presence of  ion conductor (IC) layer 32, paragraphs [61-62, 68-69], exhibits reduced photochromic effect, and since because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and with respect to optical transmittance.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114). 
Regarding claim 38, the Gillaspie - Gillaspie ‘221 combination teaches the invention as set forth above, and Gillaspie teaches (see Figs. 1-16) that the hole blocking layer comprises Ta205, Nb205 (i.e. as layer 32 is made of suitable ion-conducting material such as tantalum oxide]), or a combination thereof and the electrochromic layer comprises WO3 (as layer 30, comprises WO3 as preferred material, see paragraphs [66-67]).  


Claims 1-2, 5, 8, 11, 14-15, 17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Allemand et al. (hereafter Allemand) US 6178034 B1 in view of Gillaspie et al. (hereafter Gillaspie ‘221) US 20170371221 A1
In regard to independent claim 1, Allemand teaches (see Figs. 1-4) an electrochromic electrode (i.e. electrochromic electrode layers 20, 30 and 50 of the electrochromic device, see Abstract, col. 2 line 65-col.3 line 5, see e.g. Fig. 2) comprising 
a conducting layer (i.e. conductive layer 25, col. 2 line 65-col.3 line 5, see e.g. Fig. 2); 
an electrochromic layer (i.e. electrochromic active material layer 30, col. 2 line 65-col.3 line 5, e.g. Fig. 2); and 
a conformal hole blocking layer (i.e. as conformal selective ion transport layer 50 deposited by CVD, PVD or similarly, col. 2 line 65-col. 3 line 5, col. 8 line 25-45, see Fig. 2); 
wherein the electrochromic layer is disposed between the conducting layer and the hole blocking layer (i.e. as EC 30 is between 20 and 50, col. 2 line 65-col.3 line 5, e.g. Fig. 2) such that the electrochromic layer is in electrical contact with the conducting layer and the hole blocking layer (i.e. as EC 30 is in electrical contact with 20 and 50, as being part of the electrochromic device 20, (i.e. as EC 30 is between 20 and 50, col. 2 line 48-col.3 line 5, e.g. Fig. 2, e.g. Example 1), and 
wherein the hole blocking layer (50) an average thickness (i.e. as thickness of 50, col. 2 line 48-col.3 line 5, e.g. Fig. 2, e.g. Example 1
But Allemand is silent that blocking layer (50) has an average thickness of from 1 nm to 5 nm. 
However, Gillaspie ‘221 teaches in the same field of invention of a counter electrode for electrochromic devices (see e.g. Figs. 1A-C, Title, Abstract, paragraphs [05-15, 37-42, 72-76], including electrochromic device and electrochromic electrode with conductive layer (CL) 104, electrochromic layer (EC) and ion-conducting (IC) layer 108, as well as the counter electrode (CE) 110 and conductive layer (CL) 114, as depicted in Figs. 1A, and equivalents in Figs. 1B-C) and further teaches that the hole blocking layer (i.e. IC layer 108) an average thickness of from 1 nm to 5 nm (i.e. as layer 108 has low defectively and includes typical thickness that ranges in the above range having substantially uniform thickness of e.g. 5 nm as clearly disclosed in paragraphs [74-76], allowing for the electrochromic device to be scalable to substrates smaller or larger than architectural glass, while preserving substantially uniform thickness and low defectively, see paragraphs [78, 76, 74]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness in the range of the IC layer according to teachings of Gillaspie ‘221 for the thickness of selective ion transport layer of Allemang in order to allow for the electrochromic device to be scalable to substrates smaller or larger than architectural glass, while preserving substantially uniform thickness and low defectively (see Gillaspie ‘221 paragraphs [78, 76, 74]). 
Regarding claim 2, the Allemand - Gillaspie ‘221 combination teaches the invention as set forth above, and Allemand teaches (see Figs. 1-4) that the hole blocking layer (50) comprises a metal oxide (i.e. as layer 50 includes metal oxide, e.g. preferably oxides of tantalum, or also aluminum or niobium, col. 2 line 65-col. 3 line 5, col. 8 line 25-45, see Fig. 2, Example 1). 
Regarding claim 5, the Allemand - Gillaspie ‘221 combination teaches the invention as set forth above, and Allemand teaches (see Figs. 1-4) that the hole blocking layer (32) comprises Ta2O5, Al2O3, Nb2O5, HfO2, or combinations thereof (i.e. as layer 50 includes metal oxide, e.g. preferably oxides of tantalum, or also aluminum or niobium, col. 2 line 65-col. 3 line 5, col. 8 line 25-45, see Fig. 2, Example 1). 
Regarding claim 8, the Allemand - Gillaspie ‘221 combination teaches the invention as set forth above, and Allemand teaches (see Figs. 1-4) that the electrochromic layer (i.e. electrochromic (EC) layer 30) comprises a metal oxide (i.e. EC, layer 30, includes metal oxide materials, see col. 5 lines 24-31, 59-65).
Regarding claim 11, the Allemand - Gillaspie ‘221 combination teaches the invention as set forth above, and Allemand teaches (see Figs. 1-4) that the electrochromic layer (i.e. electrochromic (EC) layer 30) comprises WO3, MoO3, V2O5, Nb205, TiO2, Cr2O3, MnO2, CoO, NiO, or combinations thereof (e.g. layer 30, includes metal oxide materials such as WO3, MoO3, V2O5, Nb205, TiO2, Cr2O3, MnO2, CoO, NiO, see col. 5 lines 24-31, 59-65, Example 1).  
Regarding claim 14, the Allemand - Gillaspie ‘221 combination teaches the invention as set forth above, and Allemand teaches (see Figs. 1-4) the conducting layer (26) comprises a transparent conducting oxide, a carbon material, a nanostructured metal, or a combination thereof (i.e. as conductive layer 20, comprises transparent conducting metal oxide, see col. 4 line 37-col. 5 line 5).  
Regarding claim 15, the Allemand - Gillaspie ‘221 combination teaches the invention as set forth above, and Allemand teaches (see Figs. 1-4) that the conducting layer (26) comprises a metal oxide (i.e. as conductive layer 20, comprises transparent conducting metal oxide, see col. 4 line 37-col. 5 line 5).  
Regarding claim 17, the Allemand - Gillaspie ‘221 combination teaches the invention as set forth above, and Allemand teaches (see Figs. 1-4) that the conducting layer (20) comprises CdO, Cdln204, Cd2SnO4, Cr203, CuCrO2, CuO2, Ga203, In2O3, NiO, SnO2, TiO2, ZnGa2O4, ZnO, InZnO, InGaZnO, InGaO, ZnSnO, Zn2SnO4, CdSnO, WO3, or combinations thereof (i.e. as conductive layer 20, comprises transparent conducting metal oxide(s) such as indium oxide, indium tin oxide, doped indium oxide, tin oxide, doped tin oxide, zinc oxide, doped zinc oxide, ruthenium oxide, doped ruthenium oxide, col. 4 line 37-col. 5 line 5).  
Regarding claim 19, the Allemand - Gillaspie ‘221 combination teaches the invention as set forth above, and Allemand teaches (see Figs. 1-4) that the electrochromic electrode has an average transmittance of 50% or more at one or more wavelengths from 400 nm to 2200 nm when the electrochromic electrode has been irradiated with UV light for 3 hours or more (i.e. as the electrochromic device and electrode layers exhibit high transmittance over 50% desired transmissive state in order to maintain that state of transmission e.g. col. 1 line 63-col.2 line 30, col. 3 lines 48-64, as the EC device requires complete visual transmission, such as in the case of a window or glazing; note that the above limitations appear directed to method steps of testing/using the device, and also since it is unclear what happens in the alternative e.g. if, when no irradiation or less than 3 hours of irradiation with UV light, and are therefore considered optional and treated to the extent of recited necessary structures; Additionally, since because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and with respect to optical transmittance.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 23, the Allemand - Gillaspie ‘221 combination teaches the invention as set forth above, and Allemand teaches (see Figs. 1-4) that the electrochromic electrode has a reduced photochromic effect as compared to an electrode comprising the same conducting layer and electrochromic layer but without the conformal hole blocking layer (i.e. as the electrochromic device electrode layers due to its expressly recited required structures including layers 20,30, and 50, which is expressly employed prevent photo-chemical reactions that may otherwise take place between the electrochromic layer 30 and electrolyte 40, see e.g. col. 10 lines 40-46; and since because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and with respect to optical transmittance.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114). 
Regarding claim 38, the Allemand - Gillaspie ‘221 combination teaches the invention as set forth above, and Allemand teaches (see Figs. 1-4) that the hole blocking layer comprises Ta205, Nb205 (i.e. as layer 50 includes metal oxide, e.g. preferably oxides of tantalum, or  niobium, col. 2 line 65-col. 3 line 5, col. 8 line 25-45, see Fig. 2, Example 1), or a combination thereof and the electrochromic layer comprises WO3 (as EC layer 30, is preferably WO3, see col. 5 lines 24-31, 59-65, Example 1).  


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gillaspie US 20140016173 A1 (of record, see Information disclosure statement of 04/18/2019) in view of Runnerstrom et al. (hereafter Runnerstrom) Chem. Commun., 2014, 50, 10555.
Regarding claims 12 and 13, the Gillaspie - Gillaspie ‘221 combination teaches the invention as set forth above, and Gillaspie teaches (see Figs. 1-16) the invention of electrochromic electrode (i.e. electrochromic electrode as part of electrochromic device window 20, see Abstract, paragraphs [11-23, 27, 61-71], see e.g. Fig. 1), but is silent that the electrochromic layer (i.e. electrochromic (EC) layer 30, paragraphs [61-67]) also comprises a plurality of nanocrystals, a plurality of nanoparticles, or a combination thereof, and regarding claim 13 that  the plurality of nanocrystals, the plurality of nanoparticles, or a combination thereof have an average particle size of from 1 nm to 1000 nm (however it is noted that Gillespie does discuss nanocrystalline particles in CE material and its benefits for the EC device, see e.g. paragraphs [90, 97, 102]). 
However, Runnerstrom teaches in the same field of invention of Nanostructured electrochromic smart windows (including active electrochromic electrode, see Figs. 1-5, 10-16, Title, Abstract, section (hereafter sec.) 1 paragraph 4-5, sec. 2 paragraph 1, sec. 4 paragraphs 1-3, 5, sec. 5 paragraphs 1-2, sec. 6 paragraphs 1, 5-10, sec. 7 paragraphs 1, 3-5,7-8, sec. 8 paragraphs 1-3, 5, Table 1), and further teaches that the electrochromic layer also comprises a plurality of nanocrystals, a plurality of nanoparticles, or a combination thereof (i.e. electrochromic layer of the electrochromic electrode includes dispersed nanocrystals, nanoparticles e.g. WO3, NiO, ITO, AZO , sec. 2 paragraph 1, sec. 4 paragraphs 1-3, sec. 5 paragraphs 1-2, sec. 6 paragraphs 4-10, sec. 7 paragraphs 3-5,7-8, sec. 8 paragraphs 1-3, 5, Table 1), and regarding claim 13 that  the plurality of nanocrystals, the plurality of nanoparticles, or a combination thereof have an average particle size of from 1 nm to 1000 nm (i.e. nanocrystals, nanoparticles have sizes in range e.g. 1-30 nm that can be tuned , sec. 4 paragraphs 1-3, sec. 5 paragraphs 1-2, sec. 6 paragraphs 4-10, sec. 7 paragraphs 3-5,7-8, sec. 8 paragraphs 1-3, 5, Table 1, as they provide improved switching times, durability, higher coloration efficiency, and improved stability against electrochemical cycling, see e.g. sec. 4 paragraph 1-2, sec. 6 paragraphs 9-10, sec. 8 paragraphs 2-5). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and include nanocrystals, nanoparticles with tuned sizes for the electrochromic material of the electrochromic electrode according to teachings of Runnerstrom to the electrochromic layer of the electrochromic electrode and device of Gillaspie in order to provide for improved switching times, durability, higher coloration efficiency, and improved stability against electrochemical cycling of the electrochromic electrode of the electrochromic device (see Runnerstrom e.g. sec. 4 paragraph 1-2, sec. 6 paragraphs 9-10, sec. 8 paragraphs 2-5).

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically the prior art does not disclose or render obvious that that the hole blocking layer has an average thickness of from 1 nm to 3 nm. Moreover, the thickness range is far outside the thicknesses of the prior art such that optimization is not obvious.  

Response to Arguments

Applicant’s arguments filed in the Remarks dated 01/15/2021 with respect to claim 1 have been considered but are not persuasive.
Specifically, Applicant argues on page 8 paragraph 3 to page 9 last paragraph that the cited prior art of Gillaspie ‘173 and ‘221 does not disclose or render obvious (1) a hole blocking layer and which has an average thickness of from 1 nm to 5 nm, because IC layer (32) is allegedly not equivalent to the claimed hole blocking layer since it serves as an electrolyte, is not conformal and since Gillespie ‘221 allegedly does not disclose the thickness value(s). The Examiner respectfully disagrees. With respect to the above issue, as present in the rejection above, the cited prior art of Gillaspie ‘173 and in combination with Gillaspie ‘221 teaches and renders obvious all limitations of claim 1 including the limitations regarding the above issues under (1), since Gillaspie teaches (see Figs. 1-16) an electrochromic electrode (i.e. electrochromic electrode as part of electrochromic device window 20, see Abstract, paragraphs [11-23, 27, 61-71], see e.g. Fig. 1) comprising 
a conducting layer (i.e. conductive layer 26, paragraphs [61-65]); 
an electrochromic layer (i.e. electrochromic (EC) layer 30, paragraphs [61-67]); and 
a conformal hole blocking layer (i.e. as conformal ion conductor (IC) layer 32 made of suitable ion-conducting materials such as silicon dioxide or tantalum oxide with uniform  thickness and refractive index which are selected to maximize light transmission while minimizing electronic current, as depicted in Fig. 1, see  paragraphs [61-62, 68-69]); 
wherein the electrochromic layer is disposed between the conducting layer and the hole blocking layer (i.e. as EC 30 is between 26 and IC 32, paragraphs [11-23, 61-71], as depicted in e.g. Fig. 1) such that the electrochromic layer is in electrical contact with the conducting layer and the hole blocking layer (i.e. as EC 30 is in electrical contact with 26 and IC 32, as being part of the electrochromic device 20, see paragraphs [11-23, 61-71], as depicted in e.g. Fig. 1), and 
wherein the hole blocking layer (32) an average thickness of from 1 nm to 10 nm (i.e. as layer 32 includes typical thickness that ranges in the above range, see paragraphs [68-69]). 
As noted Gillaspie does not disclose that the hole blocking layer (32) an average thickness of from 1 nm to 5 nm. However, Gillaspie ‘221 teaches in the same field of invention of a counter electrode for electrochromic devices (see e.g. Figs. 1A-C, Title, Abstract, paragraphs [05-15, 37-42, 72-76], including electrochromic device and electrochromic electrode with conductive layer (CL) 104, electrochromic layer (EC) and ion-conducting (IC) layer 108, as well as the counter electrode (CE) 110 and conductive layer (CL) 114, as depicted in Figs. 1A, and equivalents in Figs. 1B-C) and further teaches that the hole blocking layer (i.e. IC layer 108) an average thickness of from 1 nm to 5 nm (i.e. as layer 108 has low defectively and includes typical thickness that ranges in the above range having substantially uniform thickness of e.g. 5 nm as clearly disclosed in paragraphs [74-76], allowing for the electrochromic device to be scalable to substrates smaller or larger than architectural glass, while preserving substantially uniform thickness and low defectively, see paragraphs [78, 76, 74]).
Therefore it was noted that  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness in the range of the IC layer according to teachings of Gillaspie ‘221 for the thickness of IC layer of Gillaspie in order to allow for the electrochromic device to be scalable to substrates smaller or larger than architectural glass, while preserving substantially uniform thickness and low defectively (see Gillaspie ‘221 paragraphs [78, 76, 74]).
 Specifically, Gillaspie teaches a conducting layer (i.e. conductive layer 26, paragraphs [61-65]), the electrochromic layer (i.e. electrochromic (EC) layer 30, paragraphs [61-67]) and 
the conformal hole blocking layer, i.e. as conformal ion conductor (IC) layer 32 made of suitable ion-conducting materials such as silicon dioxide or tantalum oxide with uniform  thickness and refractive index which are selected to maximize light transmission while minimizing electronic current, as depicted in Fig. 1, (see  paragraphs [61-62, 68-69]).  Thus although the cited reference is somewhat different from the invention disclosed by Applicant, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference. The claim is directed to multilayer structure part of an electrochromic device, not only to electrode part, since multiple parts and their arrangement are recited in the claim. The IC layer in fact has the same materials and arrangement as the recited structure in the claim and therefore meets the claim requirements, and therefore also serves as ion conducting/transporting medium.    Additionally, the limitations of the claims were identified and correlated with the references as indicated above and in the first office action on the merits.  Applicant has merely made the allegation that the limitations are not met, and thus has not provided sufficient evidence or argument directed to how and why the identified elements in the first action fail to meet the claimed limitations as is required by 37 CFR §1.111(b). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., additional specific properties or characteristics or structures of the hole-blocking layer, limitations from other withdrawn claims, or some specific advantages of the instant invention) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Moreover, IC layer 32 is a conformal layer that is made of suitable ion-conducting materials such as silicon dioxide or tantalum oxide with uniform thickness and refractive index that are selected to maximize light transmission while minimizing electronic current, as depicted in Fig. 1, (see  paragraphs [61-62, 68-69]). This is further emphasized through the combination given the change to thickness in the claimed range for the IC layer according to teachings of Gillaspie ‘221 in order to preserve substantially uniform thickness and low defectively while allowing for the electrochromic device to be scalable to substrates smaller or larger than architectural glass, as presented above. It is also noted that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
Additionally, as presented above, the secondary reference of Gillaspie ‘221 does teach the claimed thickness value and therefore value in the claimed range. Gillaspie ‘221 does not disclose values close by or outside the claimed range of thicknesses, as suggested by the Applicant.  Thus it has been held that nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124).

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to  an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).

	In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because the combination as set forth is within embodiments of the same reference and do not discredit or render inoperative other embodiments.  Applicant mistakes "teaching away" as applying to a comparison of the application with the reference cited, rather than properly applying between the references of the combination.
Regarding the above points and issue (1) above, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  Therefore, the cited prior art of Gillaspie and Gillaspie ‘221 teach and render obvious the limitations under issue (1) above. 
Regarding claims 5 and 38, the Gillaspie reference clearly discloses materials besides silicate-based materials including suitable  ion-conducting materials as layer 32 includes metal oxide such as tantalum oxide, while also teaching that EC layer 30 has WO3 that is first listed and preferred material (see paragraphs [66-67, 68]). 
Regarding claim 23 it is noted that Gillaspie discloses that  the electrochromic electrode has a reduced photochromic effect as compared to an electrode comprising the same conducting layer and electrochromic layer but without the conformal hole blocking layer because the electrochromic device 20 and electrode due to its expressly recited required structures including layers 26, 30 and 32, and given the presence of  ion conductor (IC) layer 32, (paragraphs [61-62, 68-69], exhibits reduced photochromic effect, and since the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and with respect to optical transmittance.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114). Additionally, it is held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01. There is no reason to believe that the recited structure as disclosed by the references would have or exhibit different properties with regard to reducing the photochromic effect. Specifically, there are no additional elements, recited or different preparation or treatment of the recited structures that would somehow lead to different properties regarding photochromism of the device. 
The recited thickness range in claim 37 is outside the thickness range found in the prior art, therefore claim 37 contains allowable subject matter. 
Regarding arguments for claims 12-13 or any additional arguments, it is noted that no additional substantial arguments were presented. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garcia et al. US 20160139475 A1 (see e.g. Fig. 1C, layer 18) and Agrawal et al. US 20040233537 A1 (see Fig. 3, layer 34), are also present similar structures including the hole blocking layer as Allemand reference presented above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/            Primary Examiner, Art Unit 2872